EXHIBIT 10.3


Restricted Unit Grant

under the

Enterprise Products 1998 Long-Term Incentive Plan

 

Date of Grant:

May 29, 2007

Name of Grantee:

Number of Units Granted:

Restricted Unit Grant Number:

Enterprise Products GP, LLC (the “Company”) is pleased to inform you that you
have been granted the number of Restricted Units set forth above under the
Enterprise Products 1998 Long-Term Incentive Plan (the “Plan”). A Restricted
Unit is a Common Unit of Enterprise Products Partners L.P. (the “Partnership”)
that is subject to the forfeiture and non-transferability provisions set forth
below in this Agreement (the “Restrictions”). The terms of the grant are as
follows:

1.         The Restricted Units shall become fully vested, i.e., not restricted
on the earlier of (i) the fourth anniversary of the Date of Grant set forth
above (the “Vesting Date”) or (ii) a Qualifying Termination (as defined below).
In the event your employment with the Company and its Affiliates is terminated
prior to the Vesting Date for any reason other than as provided in Section 4
below, the Restricted Units shall automatically and immediately be forfeited and
cancelled without payment on the date of such termination of employment.

2.         The Restricted Units will be evidenced, at the sole option and in the
sole discretion of Enterprise, either (i) in book-entry form in your name in the
Common Unit register of the Partnership maintained by the Partnership’s transfer
agent or (ii) a unit certificate issued in your name. You shall have voting
rights and shall be entitled to receive all distributions made by the
Partnership on such Restricted Units free and clear of any Restrictions. If the
Restricted Units are evidenced by a certificate, the certificate shall bear the
following legend:

The Units evidenced by this certificate have been issued pursuant to an
agreement made as of May 29, 2007, a copy of which is attached hereto and
incorporated herein, between the Company and the registered holder of the Units,
and are subject to forfeiture to the Company under certain circumstances
described in such agreement. The sale, assignment, pledge or other transfer of
the shares of Units evidenced by this certificate is prohibited under the terms
and conditions of such agreement, and such Units may not be sold, assigned,
pledged or otherwise transferred except as provided in such agreement.

The Company may cause the certificate to be delivered upon issuance to the
Secretary of the Company as a depository for safekeeping until the forfeiture
occurs or the Restrictions lapse pursuant to the terms of this Agreement. Upon
request of the Company, you shall deliver to the Company a unit power, endorsed
in blank, relating to the Restricted Units then subject to the Restrictions.
Upon the lapse of the Restrictions without forfeiture, the Company shall, upon
your request, cause a certificate or certificates to be issued without legend in
your name evidencing the Restricted Units.

3.         None of the Restricted Units are transferable (by operation of law or
otherwise) by you, other than by will or the laws of descent and distribution.
If, in the event of your divorce, legal separation or other dissolution of your
marriage, your former spouse is awarded ownership of, or an interest in, all or
part of the Restricted Units granted hereby to you (the “Awarded Units”), the
Awarded Units shall automatically and immediately be forfeited and cancelled
without payment on such date.

4.         If your employment with the Company and its Affiliates is terminated
(a “Qualifying Termination”) due to your (i) death, (ii) being disabled and
entitled to receive long-term disability benefits under the

 

--------------------------------------------------------------------------------



Company’s long-term disability plan or (iii) retirement with the approval of the
Committee on or after reaching age 60, the Restricted Units shall automatically
vest in full upon such termination.

5.         In the event your employment with the Company and its Affiliates
terminates for any reason other than as provided in Section 4 above, your
Restricted Units automatically shall be forfeited without payment on such
termination.

6.         Nothing in this Agreement or in the Plan shall confer any right on
you to continue employment with the Company or its Affiliates or restrict the
Company or its Affiliates from terminating your employment at any time.
Employment with an Affiliate shall be deemed to be employment with the Company
for purposes of the Plan. Unless you have a separate written employment
agreement with the Company or an Affiliate, you are, and shall continue to be,
an “at will” employee.

7.         To the extent that the grant or vesting of a Restricted Unit results
in the receipt of compensation by you with respect to which the Company or an
Affiliate has a tax withholding obligation pursuant to applicable law, unless
you make other arrangements that are acceptable to the Company or such
Affiliate, you must deliver to the Company or the Affiliate such amount of money
as the Company or the Affiliate may require to meet its tax withholding
obligations under such applicable law. No issuance of an unrestricted Common
Unit shall be made pursuant to this Agreement until you have paid or made
arrangements approved by the Company or the Affiliate to satisfy in full the
applicable tax withholding requirements of the Company or Affiliate. For
purposes of this paragraph, unless you are subsequently notified to the
contrary, you may satisfy your obligations with respect to any applicable tax
withholding by electing to have the Company or any Affiliate (including the
Partnership) withhold from the issuance under this Agreement a number of vested
Common Units having a then-fair-market value equal to such tax withholding
obligations, based on the closing price per Common Unit as reported on the New
York Stock Exchange (or other principal stock exchange on which the Common Units
are then listed) on the date of vesting. The Committee has determined that it
intends that the Plan meet the requirements of Rule 16b-3 under the Exchange Act
and that the transactions of the type specified in Rule 16b-3 by non-employee
directors and by officers of the Company (whether or not they are directors)
pursuant to the Plan, including the foregoing net settlement procedure, will be
exempt from the operation of Section 16(b) of the Exchange Act.

8.         Notwithstanding any other provision of this Agreement, the Company
shall not be obligated to deliver to you any unrestricted Common Units if
counsel to the Company determines such delivery would violate any law or
regulation of any governmental authority or agreement between the Company or the
Partnership and any national securities exchange upon which the Common Units are
listed or any policy of the Company or any Affiliate of the Company.

9.         These Restricted Units are subject to the terms of the Plan, which is
hereby incorporated by reference as if set forth in its entirety herein,
including, without limitation, the ability of the Company, in its discretion, to
amend your Restricted Unit award without your approval. In the event of a
conflict between the terms of this Agreement and the Plan, the Plan shall be the
controlling document. Capitalized terms that are used, but are not defined, in
this Option grant award have the respective meanings provided for in the Plan.
The Plan, as in effect on the Date of Grant, is attached hereto as Exhibit A.

 

ENTERPRISE PRODUCTS GP, LLC

 

 

/s/ Thomas M. Zulim

 

 

 

Thomas M. Zulim, Senior Vice President

 

-2-

 

--------------------------------------------------------------------------------



Exhibit A

 

ENTERPRISE PRODUCTS

1998 LONG-TERM INCENTIVE PLAN

(Amended and Restated as of April 8, 2004)

 

1         Purpose of the Plan. The Enterprise Products 1998 Long-Term Incentive
Plan, as amended and restated hereby (the “Plan”), is intended to promote the
interests of Enterprise Products Company, a Texas corporation (the "Company"),
and Enterprise Products Partners L.P., a Delaware limited partnership (the
“Partnership”), by encouraging employees and directors of the Company and its
Affiliates who perform services for the Company and/or the Partnership to
acquire or increase their equity interests in the Partnership and to provide a
means whereby they may develop a sense of proprietorship and personal
involvement in the development and financial success of the Partnership, and to
encourage them to remain with the Company and its Affiliates and to devote their
best efforts to the business of Company and/or the Partnership, thereby
advancing the interests of Company, the Partnership and their respective
stockholders or partners. The Plan is also contemplated to enhance the ability
of the Company and its Affiliates to attract and retain the services of key
individuals who are essential for the growth and profitability of the Company
and/or the Partnership.

2         Definitions

As used in the Plan, the following terms shall have the meanings set forth
below:

“Affiliate” means the Partnership and any entity (i) that controls, is
controlled by or is under common control with the Company or the Partnership or
(ii) in which the Company or the Partnership has a direct or indirect
significant business interest, in each case, as determined by the Committee in
its discretion.

“Award” means an Option, a Restricted Unit or a Phantom Unit granted under the
Plan.

“Board” means the Board of Directors of the Company.

“Committee” means the Audit and Conflicts Committee of the Board of Directors of
the General Partner.

“DER” means a contingent right, granted in tandem with a specific Phantom Unit
award, to receive an amount of cash equal to any cash distributions made by the
Partnership with respect to a Unit during the period such Phantom Unit is
outstanding.

“Director” means a “non-employee director”, as defined in Rule 16b-3, of the
General Partner.

“Employee” means any employee of the Company or an Affiliate.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means the closing sales price of a Unit on the date of grant
of an Option or the date of exercise (in whole or in part) of an Option, as
applicable (or if there is no trading in the Units on such date, on the next
preceding date on which there was trading) as reported in The Wall Street
Journal (or other reporting service approved by the Committee). In the event
Units are not publicly traded at the time a determination of fair market value
is required to be made hereunder, the determination of fair market value shall
be made in good faith by the Committee.

“General Partner” means Enterprise Products GP, LLC, the general partner of the
Partnership.

“Option” means an option to purchase Units granted under the Plan.

“Participant” means any Employee or Director granted an Award under the Plan.

 

-3-

 

--------------------------------------------------------------------------------



“Person” means any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, government or political
subdivision thereof or other entity.

“Phantom Unit” means a notional or phantom unit granted under the Plan which
upon vesting entitles the holder to receive one Unit.

“Restricted Unit” means a Unit granted under the Plan that is subject to
forfeiture provisions and restrictions on its transferability.

“Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act, or
any successor rule or regulation thereto as in effect from time to time.

“SEC” means the Securities and Exchange Commission or any successor thereto.

“Unit” means a Common Unit of the Partnership.

3         Administration. The Plan shall be administered by the Committee. A
majority of the Committee shall constitute a quorum, and the acts of the members
of the Committee who are present at any meeting thereof at which a quorum is
present, or acts unanimously approved by the members of the Committee in
writing, shall be the acts of the Committee. Subject to the terms of the Plan
and applicable law, and in addition to other express powers and authorizations
conferred on the Committee by the Plan, the Committee shall have full power and
authority to: (i) designate Participants; (ii) determine the type or types of
Awards to be granted to a Participant; (iii) determine the number of Units to be
covered by Awards; (iv) determine the terms and conditions of any Award; (v)
determine whether, to what extent, and under what circumstances Awards may be
settled, exercised, canceled, or forfeited; (vi) interpret and administer the
Plan and any instrument or agreement relating to an Award made under the Plan;
(vii) establish, amend, suspend, or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; and (viii) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan.
Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award shall be within the sole discretion of the Committee, may
be made at any time and shall be final, conclusive, and binding upon all
Persons, including the Company, the Partnership, any Affiliate, any Participant,
and any beneficiary thereof.

4         Units Available for Awards.

4.1         Units Available. Subject to adjustment as provided in Section 4(c),
the number of Units with respect to which Awards may be granted under the Plan
is 7,000,000. If any Award is forfeited or otherwise terminates or is canceled
without the delivery of Units, then the Units covered by such Award, to the
extent of such forfeiture, termination or cancellation, shall again be Units
with respect to which Awards may be granted. If any Award is exercised and less
than all of the Units covered by such Award are delivered in connection with
such exercise, then the Units covered by such Award which were not delivered
upon such exercise shall again be Units with respect to which Awards may be
granted.

4.2         Sources of Units Deliverable Under Awards. Any Units delivered
pursuant to an Award shall consist, in whole or in part, of Units acquired in
the open market, from any Affiliate (including, without limitation, the
Partnership) or other Person, or any combination of the foregoing, as determined
by the Committee in its discretion. If, at the time of exercise by a Participant
of all or a portion of such Participant's Award, the Company determines to
acquire Units in the open market and the Company is prohibited, under applicable
law, or the rules and/or regulations promulgated by the Securities and Exchange
Committee or the New York Stock Exchange or the policies of the Company or an
Affiliate, from acquiring Units in the open market, delivery of any Units to the
Participant in connection with such Participant's exercise of an Award may be
delayed until such reasonable time as the Company is entitled to acquire, and
does acquire, Units in the open market.

4.3         Adjustments. In the event the Committee determines that any
distribution (whether in the form of cash, Units, other securities, or other
property), recapitalization, split, reverse split, reorganization, merger,

 

-4-

 

--------------------------------------------------------------------------------



consolidation, split-up, spin-off, combination, repurchase, or exchange of Units
or other securities of the Partnership, issuance of warrants or other rights to
purchase Units or other securities of the Partnership, or other similar
transaction or event affects the Units such that an adjustment is determined by
the Committee to be appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan,
then the Committee shall, in such manner as it may deem equitable, adjust any or
all of (i) the number and type of Units (or other securities or property) with
respect to which Awards may be granted, (ii) the number and type of Units (or
other securities or property) subject to outstanding Awards, and (iii) the grant
or exercise price with respect to any Award; provided, that the number of Units
subject to any Award shall always be a whole number.

5         Eligibility. Any Employee and Director shall be eligible to be
designated a Participant.

6         Awards.


6.1         Options. The Committee shall have the authority to determine the
Employees and Directors to whom Options shall be granted, the number of Units to
be covered by each Option, the exercise price therefor and the conditions and
limitations applicable to the exercise of the Option, including the following
terms and conditions and such additional terms and conditions, as the Committee
shall determine, that are not inconsistent with the provisions or intent of the
Plan.

(i)          Exercise Price. The purchase price per Unit purchasable under an
Option shall be determined by the Committee at the time the Option is granted
and may be equal to, greater or less than its Fair Market Value as of the date
of grant, as determined by the Committee, in its discretion.

(ii)         Time and Method of Exercise. The Committee shall determine the time
or times at which an Option may be exercised in whole or in part, and the method
or methods by which any payment of the exercise price with respect thereto may
be made or deemed to have been made, which may include, without limitation,
cash, check acceptable to the Company, a “cashless-broker” exercise (through
procedures approved by the Company), other property, a note from the Participant
(in a form and on terms acceptable to the Company, which may include such
security arrangements as the Company deems appropriate), or any combination
thereof, having a value on the exercise date equal to the relevant exercise
price.

(iii)        Term. Each Option shall expire as provided in the grant agreement
for such Option.

6.2         Restricted Units. The Committee shall have the authority to
determine the Employees and Directors to whom Restricted Units shall be granted,
the number of Restricted Units to be granted to each such Participant, the
period and the conditions under which the Restricted Units may become vested or
forfeited, which may include, without limitation, the accelerated vesting upon
the achievement of specified performance goals, and such other terms and
conditions as the Committee may establish with respect to such Award, including
whether distributions made by the Partnership with respect to the Restricted
Units shall be subject to the same forfeiture and other restrictions as the
Restricted Unit. If distributions are so restricted, such distributions shall be
held by the Company, without interest, until the Restricted Unit vests or is
forfeited with the retained distributions then being paid or forfeited at the
same time, as the case may be. Absent such a restriction on distributions in the
grant agreement, Partnership distributions shall be paid currently to the holder
of the Restricted Unit without restriction.

6.3         Phantom Units. The Committee shall have the authority to determine
the Employees and Directors to whom Phantom Units shall be granted, the number
of Phantom Units to be granted to each such Participant, the period during which
the Award remains subject to forfeiture, the conditions under which the Phantom
Units may become vested or forfeited, and such other terms and conditions as the
Committee may establish with respect to such Award, including whether DERs are
granted with respect to such Phantom Units.

6.4         DERs. To the extent provided by the Committee in its discretion, a
grant of Phantom Units may include a tandem DER grant, which shall provide that
such DERs shall be paid currently to the Participant, be credited to a Company
bookkeeping account (with or without interest) and be subject to the same
restrictions as the

 

-5-

 

--------------------------------------------------------------------------------



tandem Award, or be subject to such other provisions or restrictions as
determined by the Committee in its discretion and provided in such grant
agreement.

6.5         General.


(i)          Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other Award granted under the Plan or
any award granted under any other plan of the Company or any Affiliate. Awards
granted in addition to or in tandem with other Awards or awards granted under
any other plan of the Company or any Affiliate may be granted either at the same
time as or at a different time from the grant of such other Awards or awards.

(ii)         Limits on Transfer of Awards.


(A)       Each Option shall be exercisable only by the Participant during the
Participant’s lifetime, or by the person to whom the Participant’s rights shall
pass by will or the laws of descent and distribution.

(B)        No Award and no right under any such Award may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant otherwise than by will or by the laws of descent and distribution
and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall be void and unenforceable against the Company or
any Affiliate.

(iii)        Unit Certificates. All certificates for Units or other securities
of the Partnership delivered under the Plan pursuant to any Award or the
exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations, and other requirements of the SEC, any stock exchange upon which
such Units or other securities are then listed, and any applicable federal or
state laws, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.

(iv)         Consideration for Grants. Awards may be granted for no cash
consideration payable by a Participant or for such consideration payable by a
Participant as the Committee determines including, without limitation, such
minimal cash consideration as may be required by applicable law.

(v)         Delivery of Units or other Securities and Payment by Participant of
Consideration. No Units or other securities shall be delivered pursuant to any
Award until payment in full of any amount required to be paid pursuant to the
Plan or the applicable Award grant agreement (including, without limitation, any
exercise price or tax withholding) is received by the Company. Such payment may
be made by such method or methods and in such form or forms as the Committee
shall determine, including, without limitation, cash, withholding of Units,
"cashless-broker" exercises with simultaneous sale, or any combination thereof;
provided that the combined value, as determined by the Committee, of all cash
and cash equivalents and the fair market value of any such property so tendered
to, or withheld by, the Company, as of the date of such tender, is at least
equal to the full amount required to be paid to the Company pursuant to the Plan
or the applicable Award agreement.

(vi)         Repurchase by the Company of any Units Delivered to a Participant.
The Company shall not, and shall not be permitted to, purchase or otherwise
acquire from any Participant, during the six month period after the date on
which Units are issued or delivered by or on behalf of the Company to a
Participant in connection with such Participant's exercise (in part or whole) of
an Option, any of such issued or delivered Units.

(vii)         Prohibition of the Company Paying Cash or Other Property in lieu
of Units. The Company shall not pay or deliver, and is prohibited from paying or
delivering, any cash or cash equivalent or any property to a Participant in lieu
of the issuance or delivery of Units upon or in connection with the full or
partial exercise by a Participant of an Option.

7         Amendment and Termination. Except to the extent prohibited by
applicable law and unless otherwise expressly provided in an Award agreement or
in the Plan:

 

-6-

 

--------------------------------------------------------------------------------



(i)         Amendments to the Plan. Except as required by applicable law or the
rules of the principal securities exchange on which the Units are traded and
subject to Section 7(ii) below, the Board or the Committee may amend, alter,
suspend, discontinue, or terminate the Plan without the consent of any partner,
Participant, other holder or beneficiary of an Award, or other Person.

(ii)         Amendments to Awards. The Committee may waive any conditions or
rights under, amend any terms of, or alter any Award theretofore granted,
provided no change, other than pursuant to Section 7(iii), in any Award shall
materially reduce the benefit to Participant without the consent of such
Participant.

(iii)         Adjustment or Termination of Awards Upon the Occurrence of Certain
Events. The Committee is hereby authorized to make adjustments in the terms and
conditions of, and the criteria (if any) included in, Awards in recognition of
unusual or significant events (including, without limitation, the events
described in Section 4(c) of the Plan) affecting the Partnership or the
financial statements of the Partnership, of changes in applicable laws,
regulations, or accounting principles, or a change in control of the Company (as
determined by its Board) or the Partnership (as determined by the Committee),
whenever the Committee determines that such adjustments are appropriate in order
to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan. Such adjustments may include,
without limitation, accelerating the exercisability of an Award, accelerating
the date on which the Award will terminate and/or canceling Awards by the
issuance or transfer of Units having a value equal to the Option’s positive
“spread.”

8         General Provisions.

8.1         No Rights to Awards. No Person shall have any claim to be granted
any Award, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards need not be the same with
respect to each recipient.

8.2         Termination of Employment. For purposes of the Plan, unless the
Award agreement provides to the contrary, a Participant shall not be deemed to
have terminated employment with the Company and its Affiliates or membership
from the Board until such date as the Participant is no longer either an
Employee or a Director, i.e., a change in status from Employee to Director or
Director to Employee shall not be a termination.

8.3         No Right to Employment. The grant of an Award shall not be construed
as giving a Participant the right to be retained in the employ of the Company or
any Affiliate or to remain on the Board, as applicable. Further, the Company or
an Affiliate may at any time dismiss a Participant from employment, free from
any liability or any claim under the Plan, unless otherwise expressly provided
in the Plan or in any Award agreement. Nothing in the Plan or any Award
agreement shall operate or be construed as constituting an employment agreement
with any Participant and each Participant shall be an “at will” employee, unless
such Participant has entered into a separate written employment agreement with
the Company or an Affiliate.

8.4         Governing Law. The validity, construction, and effect of the Plan
and any rules and regulations relating to the Plan shall be determined in
accordance with the laws of the State of Delaware and applicable federal law,
without giving effect to principles of conflicts of law.

8.5         Severability. If any provision of the Plan or any Award is or
becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any Person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, Person or Award and the remainder of the Plan
and any such Award shall remain in full force and effect.

8.6         Other Laws. The Committee may refuse to issue or transfer any Units
or other consideration under an Award if, in its sole discretion, it determines
that the issuance or transfer or such Units or such other consideration might
violate any applicable law or regulation, the rules of any securities exchange,
or entitle the Partnership or an Affiliate to recover the same under Section
16(b) of the Exchange Act, and any payment tendered

 

-7-

 

--------------------------------------------------------------------------------



to the Company by a Participant, other holder or beneficiary in connection with
the exercise of such Award shall be promptly refunded to the relevant
Participant, holder or beneficiary.

8.7         Unsecured Creditors. Neither the Plan nor any Award shall create or
be construed to create a fiduciary relationship between the Company or any
Affiliate and a Participant or any other Person. To the extent that any Person
acquires a right to receive payments from the Company or any Affiliate pursuant
to an Award, such right shall be no greater than the right of any general
unsecured creditor of the Company or the Affiliate.

8.8         No Fractional Units. No fractional Units shall be issued or
delivered pursuant to the Plan or any Award, and any such fractional Units or
any rights thereto shall be canceled, terminated, or otherwise eliminated,
without the payment of any consideration therefor.

8.9         Headings. Headings are given to the Sections and subsections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

9         Term of the Plan; Unitholder Approval. The Plan, as hereby amended and
restated, shall be effective on the date of its approval by the Unitholders of
the Partnership and shall continue until the earliest of (i) all available Units
under the Plan have been paid to Participants, (ii) the termination of the Plan
by action of the Board or the Committee or (iii) the 10th anniversary of the
date of the approval by the Unitholders of this amendment and restatement.
Notwithstanding anything in the Plan to the contrary, prior to the approval of
this amendment and restatement by the Unitholders of the Partnership, (i) no
Restricted Units or Phantom Units may be granted under the Plan and (ii) Options
may not be granted under the Plan with respect to more Units than the number
available prior to the increase in available Units made by this amendment and
restatement.

 

 

-8-

 

--------------------------------------------------------------------------------

 